 

2010 STOCK OPTION PLAN OF

 

  Xzeres Corp.

 

A Nevada Corporation

(Fourth Amended and Restated)

 

 

 

May 25, 2011

 

 

STOCK OPTION PLAN OF

 

Xzeres Corp.

 

TABLE OF CONTENTS

  

  Page No.  P URPOSE OF THE PLAN 1 TYPES OF STOCK OPTIONS 1 DEFINITIONS 1
ADMINISTRATION OF THE PLAN 2 GRANT OF OPTIONS 3 STOCK SUBJECT TO PLAN 3 TERMS
AND CONDITIONS OF OPTIONS 3 TERMINATION OR AMENDMENT OF THE PLAN 8
INDEMNIFICATION 8 EFFECTIVE DATE AND TERM OF THE PLAN 9

 

2

 



STOCK OPTION PLAN OF

 

Xzeres Corp.

 

A Nevada Corporation

(Fourth Amended and Restated)

 

1.                   PURPOSE OF THE PLAN

 

The purpose of this Fourth Amended and Restated Stock Option Plan of Xzeres
Corp. (the “Plan”) is to strengthen Xzeres Corp., a Nevada Corporation
(hereinafter the “Company”) by providing incentive stock options as a means to
attract, retain and motivate key corporate personnel, through ownership of stock
of the Company, and to attract individuals of outstanding ability to render
services to and enter the employment of the Company or its subsidiaries.

 

2.                   TYPES OF STOCK OPTIONS

 

There shall be two types of Stock Options (referred to herein as "Options"
without distinction between such different types) that may be granted under this
Plan: (1) Options intended to qualify as Incentive Stock Options under Section
422 of the Internal Revenue Code (“Qualified Stock Options”), and (2) Options
not specifically authorized or qualified for favorable income tax treatment
under the Internal Revenue Code (“Non-Qualified Stock Options”).

 

3.                   DEFINITIONS

 

The following definitions are applicable to the Plan:

 

(1)                 Board. The Board of Directors of the Company.

 

(2)                 Code. The Internal Revenue Code of 1986, as amended from
time to time.

 

(3)                 Common Stock. The shares of Common Stock of the Company.

 

(4)                 Company. Xzeres Corp., a Nevada corporation.

 

(5)                 Consultant. An individual or entity that renders
professional services to the Company as an independent contractor and is not an
employee or under the direct supervision and control of the Company.

 

(6)                 Disabled or Disability. For the purposes of Section 7, a
disability of the type defined in Section 22(e)(3) of the Code. The
determination of whether an individual is Disabled or has a Disability is
determined under procedures established by the Plan Administrator for purposes
of the Plan.

 

(7)                 Fair Market Value. For purposes of the Plan, the “fair
market value" per share of Common Stock of the Company at any date shall be: (a)
if the Common Stock is listed on an established stock exchange or exchanges or
the NASDAQ National Market, the closing price per share on the last trading day
immediately preceding such date on the principal exchange on which it is traded
or as reported by NASDAQ; or (b) if the Common Stock is not then listed on an
exchange or the NASDAQ National Market, but is quoted on the NASDAQ Small Cap
Market, the NASDAQ electronic bulletin board or the National Quotation Bureau
pink sheets with a daily trading volume over each of the twenty days preceding
such date of not less than 250,000 shares, the average of the closing bid and
asked prices per share for the Common Stock as quoted by NASDAQ or the National
Quotation Bureau, as the case may be, on the twenty trading days immediately
preceding such date; or (c) if the Common Stock is not then listed on an
exchange or the NASDAQ National Market, or quoted by NASDAQ or the National
Quotation Bureau with sufficient volume, an amount determined in good faith by
the Plan Administrator. In making this determination the Plan Administrator may,
but is not required to, seek and rely upon such expert opinions as the Plan
Administrator deems advisable.

 

(8)                 Incentive Stock Option. Any Stock Option intended to be and
designated as an "incentive stock option" within the meaning of Section 422 of
the Code.

3

 

 

(9)                 Non-Qualified Stock Option. Any Stock Option that is not an
Incentive Stock Option.

 

(10)             Optionee. The recipient of a Stock Option.

 

(11)             Plan Administrator. The board or the Committee designated by
the Board pursuant to Section 4 to administer and interpret the terms of the
Plan.

 

(12)             Stock Option. Any option to purchase shares of Common Stock
granted pursuant to Section 7.

 

4.                   ADMINISTRATION OF THE PLAN

 

This Plan shall be administered by the Board of Directors or by a Compensation
Committee (hereinafter the “Committee”) composed of members selected by, and
serving at the pleasure of, the Board of Directors (the “Plan Administrator”).
Subject to the provisions of the Plan, the Plan Administrator shall have
authority to construe and interpret the Plan, to promulgate, amend, and rescind
rules and regulations relating to its administration, to select, from time to
time, among the eligible employees and non-employee consultants (as determined
pursuant to Section 5) of the Company and its subsidiaries those employees and
consultants to whom Stock Options will be granted, to determine the duration and
manner of the grant of the Options, to determine the exercise price, the number
of shares and other terms covered by the Stock Options, to determine the
duration and purpose of leaves of absence which may be granted to Stock Option
holders without constituting termination of their employment for purposes of the
Plan, and to make all of the determinations necessary or advisable for
administration of the Plan. The interpretation and construction by the Plan
Administrator of any provision of the Plan, or of any agreement issued and
executed under the Plan, shall be final and binding upon all parties. No member
of the Committee or Board shall be liable for any action or determination
undertaken or made in good faith with respect to the Plan or any agreement
executed pursuant to the Plan.

 

If a Committee is established, all of the members of the Committee shall be
persons who, in the opinion of counsel to the Company, are outside directors and
"non-employee directors" within the meaning of Rule 16b-3(b)(3)(i) promulgated
by the Securities and Exchange Commission. From time to time, the Board may
increase or decrease the size of the Committee, and add additional members to,
or remove members from, the Committee. The Committee shall act pursuant to a
majority vote, or the written consent of a majority of its members, and minutes
shall be kept of all of its meetings and copies thereof shall be provided to the
Board. Subject to the provisions of the Plan and the directions of the Board,
the Committee may establish and follow such rules and regulations for the
conduct of its business as it may deem advisable.

 

At the option of the Board, the entire Board of Directors of the Company may act
as the Plan Administrator during such periods of time as all members of the
Board are “outside directors” as defined in Treas. Regs. §1.162-27(e)(3), except
that this requirement shall not apply during any period of time prior to the
date the Company's Common Stock becomes registered pursuant to Section 12 of the
Securities Exchange Act of 1934, as amended.

 

5.                   GRANT OF OPTIONS

 

The Company is hereby authorized to grant Incentive Stock Options as defined in
section 422 of the Code to any employee or director (including any officer or
director who is an employee) of the Company, or of any of its subsidiaries;
provided, however, that no person who owns stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company, or any of
its parent or subsidiary corporations, shall be eligible to receive an Incentive
Stock Option under the Plan unless at the time such Incentive Stock Option is
granted the Option price is at least 110% of the fair market value of the shares
subject to the Option, and such Option by its terms is not exercisable after the
expiration of five years from the date such Option is granted.

 

An employee may receive more than one Option under the Plan. Non-Employee
Directors shall be eligible to receive Non-Qualified Stock Options in the
discretion of the Plan Administrator. In addition, Non-Qualified Stock Options
may be granted to employees, officers, directors and consultants who are
selected by the Plan Administrator.

4

 

 

6.                   STOCK SUBJECT TO PLAN

 

The stock available for grant of Options under the Plan shall be shares of the
Company's authorized but unissued, or reacquired, Common Stock. The maximum
aggregate number of shares of the Company’s common stock that may be optioned
and sold under the Plan is fifteen percent (15%) of the issued and outstanding
shares of the Company’s Common Stock as of May 25, 2011, the date this plan was
adopted, as amended. As of May 25, 2011, there are 18,821,327 shares issued and
outstanding.

 

The maximum number of shares for which an Option may be granted to any Optionee
during any calendar year shall not exceed five percent (5%) of the issued and
outstanding common shares of the Company. In the event that any outstanding
Option under the Plan for any reason expires or is terminated, the shares of
Common Stock allocable to the unexercised portion of the Option shall again be
available for Options under the Plan as if no Option had been granted with
regard to such shares.

 

7.                   TERMS AND CONDITIONS OF OPTIONS

 

Options granted under the Plan shall be evidenced by agreements (which need not
be identical) in such form and containing such provisions that are consistent
with the Plan as the Plan Administrator shall from time to time approve. Such
agreements may incorporate all or any of the terms hereof by reference and shall
comply with and be subject to the following terms and conditions:

 

(1)                 Number of Shares. Each Option agreement shall specify the
number of shares subject to the Option.

 

(2)                 Option Price. The purchase price for the shares subject to
any Option shall be determined by the Plan Administrator at the time of the
grant, but shall not be less than 85% of Fair Market Value per share. Anything
to the contrary notwithstanding, the purchase price for the shares subject to
any Incentive Stock Option shall not be less than 100% of the Fair Market Value
of the shares of Common Stock of the Company on the date the Stock Option is
granted. In the case of any Incentive Stock Option granted to an employee who
owns stock possessing more than 10% of the total combined voting power of all
classes of stock of the Company, or any of its parent or subsidiary
corporations, the Option price shall not be less than 110% of the Fair Market
Value per share of the Common Stock of the Company on the date the Option is
granted. For purposes of determining the stock ownership of an employee, the
attribution rules of Section 424(d) of the Code shall apply.

 

(3)                 Notice and Payment. Any exercisable portion of a Stock
Option may be exercised only by: (a) delivery of a written notice to the Company
prior to the time when such Stock Option becomes unexercisable herein, stating
the number of shares bring purchased and complying with all applicable rules
established by the Plan Administrator; (b) payment in full of the exercise price
of such Option by, as applicable, delivery of: (i) cash or check for an amount
equal to the aggregate Stock Option exercise price for the number of shares
being purchased, (ii) in the discretion of the Plan Administrator, upon such
terms as the Plan Administrator shall approve, a copy of instructions to a
broker directing such broker to sell the Common Stock for which such Option is
exercised, and to remit to the Company the aggregate exercise price of such
Stock Option (a “cashless exercise”), or (iii) in the discretion of the Plan
Administrator, upon such terms as the Plan Administrator shall approve, shares
of the Company's Common Stock owned by the Optionee, duly endorsed for transfer
to the Company, with a Fair Market Value on the date of delivery equal to the
aggregate purchase price of the shares with respect to which such Stock Option
or portion is thereby exercised (a "stock-for-stock exercise"); (c) payment of
the amount of tax required to be withheld (if any) by the Company, or any parent
or subsidiary corporation as a result of the exercise of a Stock Option. At the
discretion of the Plan Administrator, upon such terms as the Plan Administrator
shall approve, the Optionee may pay all or a portion of the tax withholding by:
(i) cash or check payable to the Company, (ii) a cashless exercise, (iii) a
stock-for-stock exercise, or (iv) a combination of one or more of the foregoing
payment methods; and (d) delivery of a written notice to the Company requesting
that the Company direct the transfer agent to issue to the Optionee (or his
designee) a certificate for the number of shares of Common Stock for which the
Option was exercised or, in the case of a cashless exercise, for any shares that
were not sold in the cashless exercise. Notwithstanding the foregoing, the
Company, in its sole discretion, may extend and maintain, or arrange for the
extension and maintenance of credit to any Optionee to finance the Optionee's
purchase of shares pursuant to the exercise of any Stock Option, on such terms
as may be approved by the Plan Administrator, subject to applicable regulations
of the Federal Reserve Board and any other laws or regulations in effect at the
time such credit is extended.

5

 

 

(4)                 Terms of Option. No Option shall be exercisable after the
expiration of the earliest of: (a) ten years after the date the Option is
granted, (b) three months after the date the Optionee's employment with the
Company and its subsidiaries terminates, or a Non-Employee Director or
Consultant ceases to provide services to the Company, if such termination or
cessation is for any reason other than Disability or death, (c) one year after
the date the Optionee's employment with the Company, and its subsidiaries,
terminates, or a Non-Employee Director or Consultant ceases to provide services
to the Company, if such termination or cessation is a result of death or
Disability; provided, however, that the Option agreement for any Option may
provide for shorter periods in each of the foregoing instances. In the case of
an Incentive Stock Option granted to an employee who owns stock possessing more
than 10% of the total combined voting power of all classes of stock of the
Company, or any of its parent or subsidiary corporations, the term set forth in
(a) above shall not be more than five years after the date the Option is
granted.

 

(5)                 Exercise of an Option. No Option shall be exercisable during
the lifetime of an Optionee by any person other than the Optionee. Subject to
the foregoing, the Plan Administrator shall have the power to set the time or
times within which each Option shall vest or be exercisable and to accelerate
the time or times of vesting and exercise; provided, however each Option shall
provide the right to exercise at the rate of at least 20% per year over five
years from the date the Option is granted. Unless otherwise provided by the Plan
Administrator, each Option will not be subject to any vesting requirements. To
the extent that an Optionee has the right to exercise an Option and purchase
shares pursuant hereto, the Option may be exercised from time to time by written
notice to the Company, stating the number of shares being purchased and
accompanied by payment in full of the exercise price for such shares.

 

(6)                 No Transfer of Option. No Option shall be transferable by an
Optionee otherwise than by will or the laws of descent and distribution.

 

(7)                 Limit on Incentive Stock Option. The aggregate Fair Market
Value (determined at the time the Option is granted) of the stock with respect
to which an Incentive Stock Option is granted and exercisable for the first time
by an Optionee during any calendar year (under all Incentive Stock Option plans
of the Company and its subsidiaries) shall not exceed $100,000. To the extent
the aggregate Fair Market Value (determined at the time the Stock Option is
granted) of the Common Stock with respect to which Incentive Stock Options are
exercisable for the first time by an Optionee during any calendar year (under
all Incentive Stock Option plans of the Company and any parent or subsidiary
corporations) exceeds $100,000, such Stock Options shall be treated as
Non-Qualified Stock Options. The determination of which Stock Options shall be
treated as Non-Qualified Stock Options shall be made by taking Stock Options
into account in the Order in which they were granted.

 

(8)                 Restriction on Issuance of Shares. The issuance of Options
and shares shall be subject to compliance with all of the applicable
requirements of law with respect to the issuance and sale of securities,
including, without limitation, any required qualification under state securities
laws. If an Optionee acquires shares of Common Stock pursuant to the exercise of
an Option, the Plan Administrator, in its sole discretion, may require as a
condition of issuance of shares covered by the Option that the shares of Common
Stock be subject to restrictions on transfer. The Company may place a legend on
the share certificates reflecting the fact that they are subject to restrictions
on transfer pursuant to the terms of this Section. In addition, the Optionee may
be required to execute a buy-sell agreement in favor of the Company or its
designee with respect to all or any of the shares so acquired. In such event,
the terms of any such agreement shall apply to the optioned shares.

 

(9)                 Investment Representation. Any Optionee may be required, as
a condition of issuance of shares covered by his or her Option, to represent
that the shares to be acquired pursuant to exercise will be acquired for
investment and without a view toward distribution thereof, and in such case, the
Company may place a legend on the share certificate(s) evidencing the fact that
they were acquired for investment and cannot be sold or transferred unless
registered under the Securities Act of 1933, as amended, or unless counsel for
the Company is satisfied that the circumstances of the proposed transfer do not
require such registration.

6

 

 

(10)             Rights as a Shareholder or Employee. An Optionee or transferee
of an Option shall have no right as a stockholder of the Company with respect to
any shares covered by any Option until the date of the issuance of a share
certificate for such shares. No adjustment shall be made for dividends (Ordinary
or extraordinary, whether cash, securities, or other property), or distributions
or other rights for which the record date is prior to the date such share
certificate is issued, except as provided in paragraph (13) below. Nothing in
the Plan or in any Option agreement shall confer upon any employee any right to
continue in the employ of the Company or any of its subsidiaries or interfere in
any way with any right of the Company or any subsidiary to terminate the
Optionee's employment at any time.

 

(11)             No Fractional Shares. In no event shall the Company be required
to issue fractional shares upon the exercise of an Option.

 

(12)             Exercise in the Event of Death. In the event of the death of
the Optionee, any Option or unexercised portion thereof granted to the Optionee,
to the extent exercisable by him or her on the date of death, may be exercised
by the Optionee's personal representatives, heirs, or legatees subject to the
provisions of paragraph (4) above.

 

(13)             Recapitalization or Reorganization of the Company. Except as
otherwise provided herein, appropriate and proportionate adjustments shall be
made (1) in the number and class of shares subject to the Plan, (2) to the
Option rights granted under the Plan, and (3) in the exercise price of such
Option rights, in the event that the number of shares of Common Stock of the
Company are increased or decreased as a result of a stock dividend (but only on
Common Stock), stock split, reverse stock split, recapitalization,
reorganization, merger, consolidation, separation, or like change in the
corporate or capital structure of the Company. In the event there shall be any
other change in the number or kind of the outstanding shares of Common Stock of
the Company, or any stock or other securities into which such common stock shall
have been changed, or for which it shall have been exchanged, whether by reason
of a complete liquidation of the Company or a merger, reorganization, or
consolidation with any other corporation in which the Company is not the
surviving corporation, or the Company becomes a wholly-owned subsidiary of
another corporation, then if the Plan Administrator shall, in its sole
discretion, determine that such change equitably requires an adjustment to
shares of Common Stock currently subject to Options under the Plan, or to prices
or terms of outstanding Options, such adjustment shall be made in accordance
with such determination.

 

To the extent that the foregoing adjustments relate to stock or securities of
the Company, such adjustment shall be made by the Plan Administrator, the
determination of which in that respect shall be final, binding, and conclusive.
No right to purchase fractional shares shall result from any adjustment of
Options pursuant to this Section. In case of any such adjustment, the shares
subject to the Option shall he rounded down to the nearest whole share. Notice
of any adjustment shall be given by the Company to each Optionee whose Options
shall have been so adjusted and such adjustment (whether or not notice is given)
shall be effective and binding for all purposes of the Plan.

 

In the event of a complete liquidation of the Company or a merger,
reorganization, or consolidation of the Company with any other corporation in
which the Company is not the surviving corporation, or the Company becomes a
wholly-owned subsidiary of another corporation, any unexercised Options granted
under the Plan shall be deemed cancelled unless the surviving corporation in any
such merger, reorganization, or consolidation elects to assume the Options under
the Plan or to issue substitute Options in place thereof; provided, however,
that notwithstanding the foregoing, if such Options would be cancelled in
accordance with the foregoing, the Optionee shall have the right exercisable
during a ten-day period ending on the fifth day prior to such liquidation,
merger, or consolidation to exercise such Option in whole or in part without
regard to any installment exercise provisions in the Option agreement.

7

 

(14)             Modification, Extension and Renewal of Options. Subject to the
terms and conditions and within the limitations of the Plan, the Plan
Administrator may modify, extend or renew outstanding options granted under the
Plan and accept the surrender of outstanding Options (to the extent not
theretofore exercised). The Plan Administrator shall not, however, without the
approval of the Board, modify any outstanding Incentive Stock Option in any
manner that would cause the Option not to qualify as an Incentive Stock Option
within the meaning of Section 422 of the Code. Notwithstanding the foregoing, no
modification of an Option shall, without the consent of the Optionee, alter or
impair any rights of the Optionee under the Option.

 

(15) Other Provisions. Each Option may contain such other terms, provisions, and
conditions not inconsistent with the Plan as may be determined by the Plan
Administrator.

 

8.                   TERMINATION OR AMENDMENT OF THE PLAN

 

The Board may at any time terminate or amend the Plan; provided that, without
approval of the holders of a majority of the shares of Common Stock of the
Company represented and voting at a duly held meeting at which a quorum is
present or the written consent of a majority of the outstanding shares of Common
Stock, there shall be (except by operation of the provisions of sections (6) or
(7)(13) above) no increase in the total number of shares covered by the Plan, no
change in the class of persons eligible to receive options granted under the
Plan, no reduction in the limits for determination of the minimum exercise price
of Options granted under the Plan, and no extension of the limits for
determination of the latest date upon which Options may be exercised; and
provided further that, without the consent of the Optionee, no amendment may
adversely affect any then outstanding Option or any unexercised portion thereof.

 

9.                   INDEMNIFICATION

 

In addition to such other rights of indemnification as they may have as members
of the Board Committee that administers the Plan, the members of the Plan
Administrator shall be indemnified by the Company against reasonable expense,
including attorney's fees, actually and necessarily incurred in connection with
the defense of any action, suit or proceeding, or in connection with any appeal
therein to which they, or any of them, may be a party by reason of any action
taken or failure to act under or in connection with the Plan or any Option
granted thereunder, and against any and all amounts paid by them in settlement
thereof (provided such settlement is approved by independent legal counsel
selected by the Company). In addition, such members shall be indemnified by the
Company for any amount paid by them in satisfaction of a judgment in any action,
suit, or proceeding, except in relation to matters as to which it shall have
been adjudged that such member is liable for negligence or misconduct in the
performance of his or her duties, provided however that within sixty (60) days
after institution of any such action, suit, or proceeding, the member shall in
writing offer the Company the opportunity, at its own expense, to handle and
defend the same.

8

 

10.                EFFECTIVE DATE AND TERM OF THE PLAN

 

This Plan shall become effective on the date of adoption by the Company’s Board
of Directors. Unless sooner terminated by the Board in its sole discretion, this
Plan will expire five calendar years from the date of its adoption.

 

11.                MISCELLANEOUS

 

Any dispute arising out of this Plan or any provision hereof, or of any
agreement issued or executed under the Plan shall be resolved by the Plan
Administrator, and the decision of the Plan Administrator shall be final and
binding upon all parties.

 

IN WITNESS WHEREOF, the Company by its duly authorized officer, has caused this
Plan to be executed as of May 25, 2011.

 



Xzeres Corp.



 

/s/ Frank Greco

By: Frank Greco

Its: CEO / President



9

 

 

 

